Case 0:19-cr-60229-WPD Document 9 Entered on FLSD Docket 08/07/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-6342-SNOW

 UNITED STATES OF AMERICA,

 v.

 KAVORIS CLAYTON,

    Defendant.
 _______________________________/

                                      DETENTION ORDER

        On August 5, 2019, this Court held a hearing pursuant to 18 U.S.C. § 3142(f) to determine

 whether Defendant Kavoris Clayton (“Defendant”) should be detained prior to trial.            The

 Government sought to detain Defendant on the grounds that he is both a risk of flight and a danger

 to the community. See 18 U.S.C. § 3142(e). Having considered the factors enumerated in 18

 U.S.C. § 3142(g), the Government’s proffer, the testimony of the law enforcement agent, the facts

 contained in the Pretrial Services Report, and the arguments of counsel, the Court finds by a

 preponderance of the evidence that no condition or combination of conditions will reasonably

 assure the appearance of Defendant at future court proceedings. The Court further finds by clear

 and convincing evidence that no condition or combination of conditions will reasonably assure the

 safety of the community if Defendant is released before trial. The Court, therefore, orders that

 Defendant be detained prior to trial and until the conclusion thereof.

        In accordance with the provisions of 18 U.S.C. § 3142(i)(1), the Court makes the following

 findings of fact and statement of reasons for detention:

        1.      Defendant is charged by criminal complaint with one count of possession of a

 firearm by a convicted felon, in violation of 18 U.S.C. § 922(g). If convicted, Defendant faces a
Case 0:19-cr-60229-WPD Document 9 Entered on FLSD Docket 08/07/2019 Page 2 of 5



 maximum statutory sentence of 10 years in prison. Additionally, if Defendant is classified as a

 career offender, Defendant faces between 155-188 months’ imprisonment.

         2.      The weight of the Government’s evidence against Defendant is substantial. At the

 detention hearing, the Government proffered evidence and the law enforcement agent testified

 that:

              a. On May 14, 2019, a Broward Sheriff’s Office (“BSO”) Deputy observed Defendant

                 laying down in the front seat of his parked vehicle in Pompano Beach. A strong

                 odor of marijuana was emanating from the car. As the Deputy approached the car,

                 he saw Defendant smoking what appeared to be marijuana. As the officer opened

                 the front door to investigate further, Defendant pushed the Deputy to the ground

                 and fled on foot. After a short pursuit, Defendant was caught and arrested. 1

              b. During an inventory search of Defendant’s vehicle, law enforcement found a small

                 satchel with plastic baggies containing white rocks, which later tested positive for

                 narcotics. In the center console of the car, law enforcement found a loaded Smith

                 and Wesson .40 caliber handgun, loaded with 15 rounds of ammunition. The

                 handgun was swabbed for DNA, which was subsequently compared with

                 Defendant’s known DNA. The DNA comparison revealed that although there was

                 mixture of two DNA profiles on the handgun, there was a very high likelihood that

                 one of the two DNA profiles belonged to Defendant.              The handgun was

                 manufactured outside of Florida and thus travelled in interstate and foreign

                 commerce.




 1
  Defendant was charged and made bond on this case (Broward County 19006233CF10A). He
 now faces a bond revocation hearing.


                                                  2
Case 0:19-cr-60229-WPD Document 9 Entered on FLSD Docket 08/07/2019 Page 3 of 5



             c.   On May 21, 2019, law enforcement responded to the scene of a fatal narcotics

                  overdose, where the decedent’s cellular telephone was searched. Defendant’s

                  cellular telephone number was found in the decedent’s cellular telephone. Thus,

                  law enforcement began a separate undercover investigation to determine whether

                  Defendant was selling narcotics.

             d. From May 22, 2019 through July 2, 2019, an undercover officer (“UC”) purchased

                  a total of approximately 64 grams of narcotics from Defendant, including fentanyl

                  and heroin. During these undercover drug purchases, Defendant told the UC that

                  he knew the decedent and had sold drugs to him in the past. The five undercover

                  drug purchases were recorded.

             e. On July 16, 2019, the UC again arranged to purchase narcotics from Defendant.

                  Defendant agreed to sell approximately 40 grams of heroin/fentanyl to the UC.

                  When Defendant arrived at the designated meeting location, he was arrested.

                  During a search incident to Defendant’s arrest, law enforcement found a hotel room

                  key, approximately 15 grams of fentanyl, 28 grams of cocaine, 2.5 grams of crack

                  cocaine, and 1.5 grams of marijuana. A subsequent search of the hotel room for

                  which Defendant had the key resulted in the seizure of another firearm and

                  additional narcotics.

        3.        Defendant’s personal characteristics and criminal history also support pretrial

 detention. The Court hereby incorporates and makes part of this Order the facts contained in the

 Pretrial Services Report. Defendant has several prior felony convictions, including a 2015

 conviction for cocaine distribution, a 2012 conviction for attempted robbery, and a 2011 conviction

 for motor vehicle grand theft and aggravated fleeing/eluding at high speed. Defendant is a




                                                     3
Case 0:19-cr-60229-WPD Document 9 Entered on FLSD Docket 08/07/2019 Page 4 of 5



 convicted felon and his right to possess a firearm has not been restored. In addition, Defendant

 has violated probation several times. In fact, Defendant was on bond on state charges when he

 sold narcotics to the UC. Defendant also has an extensive substance abuse history, including the

 use of marijuana, mollies, fentanyl, heroin, crack, and crystal methamphetamines, which he uses

 daily.   Furthermore, Defendant has a history of mental health problems, and he has been

 involuntarily committed several times. Lastly, Defendant has been unemployed since his release

 from prison in 2018 and has been homeless since at least February 2019.

          4.      Based on the above findings of fact and the overall weight of the evidence, the

 undersigned finds by clear and convincing evidence that no conditions or combination of

 conditions would reasonably assure the safety of the community if Defendant was released prior

 to trial. The undersigned also finds by a preponderance of the evidence that no conditions or

 combination of conditions will reasonably assure Defendant’s appearance in this case if Defendant

 is released prior to trial.

          Accordingly, the Court hereby directs that:

                  a.      Defendant be detained without bond;

                  b.      Defendant be committed to the custody of the Attorney General for

 confinement in a corrections facility separate, to the extent practical, from persons awaiting or

 serving sentences or being held in custody pending appeal;

                  c.      Defendant be afforded reasonable opportunity for private consultation with

 his counsel;

                  d.      On order of a court of the United States or on request of an attorney for the

 Government, the person in charge of the corrections facility in which Defendant is confined,




                                                    4
Case 0:19-cr-60229-WPD Document 9 Entered on FLSD Docket 08/07/2019 Page 5 of 5



 deliver Defendant to a United States Marshal for the purpose of appearance in connection with

 court proceedings.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, on August 7, 2019.




                                                   ____________________________________
                                                   ALICIA O. VALLE
                                                   UNITED STATES MAGISTRATE JUDGE

 cc:    Pretrial Services
        U.S. Marshals Service,
        All counsel of record




                                              5
